


Exhibit 10.1


CONTRIBUTION AGREEMENT


          THIS CONTRIBUTION AGREEMENT (“Agreement”) is entered to be effective
as of January 13, 2011 by and among THE MCCLATCHY COMPANY,  a Delaware
corporation (“McClatchy”), [OPERATING ENTITY, a __________] and wholly-owned
subsidiary of McClatchy (the “Transferor”), THE MCCLATCHY COMPANY RETIREMENT
PLAN (the “Plan”), and SINGLE MEMBER LLC, a Delaware limited liability company
and wholly-owned subsidiary of the Plan (the “Transferee”).


RECITALS


WHEREAS, Transferee is the owner of that certain real property and improvements
located thereon commonly known as _____________________ [address] (collectively,
the “Contributed Property”). The Contributed Property is more particularly
described in Exhibit “A” attached hereto and made a part hereof;


WHEREAS, McClatchy is obligated to contribute funds to the Plan, and in partial
satisfaction of such obligation desires to cause Transferor (together with
certain other subsidiaries of McClatchy) to contribute the Contributed Property
(together with certain other real property) to the Plan;


WHEREAS, Transferee is intended to serve as a special purpose entity to a
facilitate the transfer of the Contributed Property from Transferor to the Plan;


            WHEREAS, upon the contribution of the Contributed Property to
Transferee, Transferor will lease the Contributed Property from Transferee
pursuant a mutually agreeable lease (the “Lease”); and


WHEREAS, in furtherance of the purposes for which Transferee was established,
Transferor desires to contribute its entire interest in the Contributed Property
to Transferee, all on the terms and conditions hereinafter set forth in this
Agreement.


AGREEMENT


          NOW, THEREFORE, in consideration of the mutual covenants and
agreements herein contained and other good and valuable consideration, the
receipt, adequacy and sufficiency of which are hereby acknowledged, the parties
hereto, intending legally to be bound, hereby agree as follows:




ARTICLE 1                      
 
Contributions


1.1 Covenants. On the Closing Date (as defined below), Transferor agrees to
contribute its entire interest in the Contributed Property to Transferee and
Transferee agrees to accept such contribution from Transferor and to assume all
obligations of Transferor relating to such contribution.

 
1

--------------------------------------------------------------------------------

 



1.2 “AS IS”.  Transferee agrees to accept the Contributed Property without
representation or warranty from Transferor or any other person or entity, except
as may be expressly set forth in this Agreement.






ARTICLE 2                      
 
Consideration


McClatchy and the Plan acknowledge and agree that in consideration for the
contribution of the Contributed Property to the Transferee, McClatchy shall
receive a credit in the amount of $______________ (the “Contributed Amount”)
against payments due and/or payable by McClatchy to the Plan.




ARTICLE 3                      
 
Closing


3.1 Closing Procedure. The contribution provided herein shall be consummated
(the “Closing”) at a location mutually agreeable to the parties.


3.2 Closing Date.  The Closing shall occur on January 14, 2011, or such other
date as the parties may agree (the “Closing Date”), provided that the Closing
shall not occur later than March 31, 2011 (the “Outside Closing Date”).


3.3 Title Policy.  As a condition precedent to the Closing, Old Republic Title
Company (“Title Company”) or such other title insurer mutually agreeable to the
parties, shall have irrevocably committed to issue to Transferee, its American
Land Title Association standard Owner’s Policy of Title Insurance showing fee
title to the Contributed Property vested in Transferee subject only to those
exceptions to title expressly approved by Transferee in its sole and absolute
discretion (“Title Policy”).  The Title Policy shall be issued at Transferor’s
expense, with liability in an amount equal to the Contribution Amount.


3.4 Transferor Deposits.  As a condition precedent to the Closing, McClatchy and
Transferor shall cause to be delivered to Title Company, in a timely manner to
permit the closing of the transaction contemplated hereby by the Closing Date,
the following:


(a) Duly executed and acknowledged Grant Deed, or such similar document as is
typically used by Title Company in the state and county in which the Contributed
Property is located, conveying Transferor’s entire interest in the Contributed
Property to Transferee, reciting that title is subject to real property taxes
and assessments not yet due and payable, matters ascertainable by a reasonable
inspection and survey of the Contributed Property, matters of public record and
any additional off-record matters approved by Transferee; and

 
2

--------------------------------------------------------------------------------

 



(b) Any other documents or instruments reasonably required by the Title Company
to consummate this transaction.


3.5 Transferee Deposits.  As a condition precedent to the Closing, Transferee
and the Plan shall cause to be delivered to Title Company, in a timely manner to
permit the closing of the transaction contemplated hereby by the Closing Date,
such documents or instruments reasonably required by the Title Company to
consummate this transaction.


3.6 Lease.  As a condition precedent to the Closing, each of Transferor and
Transferee shall have executed and delivered to the other party a counterpart of
the Lease, provided that such Lease shall not be deemed effective unless and
until the Closing occurs.


3.7 Further Assurances. Each of Transferor, Transferee, McClatchy and the Plan,
at any time and from time to time after the Closing, shall execute, acknowledge
where appropriate and deliver such further instruments and documents and to take
such other action as the other of them may reasonably request in order to carry
out the intent and purpose of this Agreement. The provisions of this Section 3.7
shall survive the Closing.




ARTICLE 4                      
 
Closing Costs


McClatchy shall pay (a) all escrow fees and costs, (b) any document recording
charges, (c) documentary taxes charged as a result of the transaction described
herein, (d) all transfer taxes and fees, and (e) all other costs and expense of
escrow and title.  Each of McClatchy (on behalf of itself and the Transferor)
and the Plan (on behalf of itself and Transferee) shall be responsible for their
respective legal fees incurred with regard to entering into this Agreement.


ARTICLE 5                      
 
Representations and Warranties


5.1 Transferee Representations and Warranties. Transferee represents and
warrants to Transferor as follows:


(a) Transferee is a limited liability company, duly organized under the laws of
the State of Delaware with full right, power and authority to fulfill all of its
obligations hereunder or as herein contemplated.


(b) The execution and delivery by Transferee of this Agreement and the
consummation by Transferee of the transactions contemplated by this Agreement
have been duly authorized by all requisite action of Transferee and no other
action or approval is required to enable Transferee to consummate the
transactions contemplated by this Agreement.


5.2 Transferor Representations and Warranties. Transferor represents and
warrants to Transferee as follows:

 
3

--------------------------------------------------------------------------------

 



(a) Transferor is a ___________________, duly organized under the laws of the
State of __________ with full right, power and authority to fulfill all of its
obligations hereunder or as herein contemplated.


(b) The execution and delivery by Transferor of this Agreement and the
consummation by Transferor of the transactions contemplated by this Agreement
have been duly authorized by all requisite action of Transferor and no other
action or approval is required to enable Transferor to consummate the
transactions contemplated by this Agreement.


ARTICLE 6                      
 
Leases/Contracts


6.1 Assignment of Leases.  Transferor hereby absolutely and presently conveys,
transfers, assigns and sets over unto Transferee all leases and licenses, if
any, upon the Contributed Property or any portion thereof, together with any
modifications, renewals, extensions, substitutions, replacements and/or
rearrangements thereof and together with all rents, issues, income and profits
due or to become due therefrom and the cash proceeds therefrom; provided,
however, that so long as Transferor shall not have committed any default under
the Lease beyond any applicable notice and cure period, Transferor will have a
license to collect all rents from the leases and licenses and to retain, use and
enjoy the same.


6.2           Contracts.  Transferor hereby acknowledges and agrees that, unless
expressly set forth in this Agreement, Transferor is not assigning, and
Transferee is not assuming, any service, maintenance or other contracts relating
to the use, maintenance and operation of the Contributed Property or any portion
thereof (collectively, the “Contracts”).  As such, Transferor shall solely
remain bound by Transferor’s obligations under the Contracts.




ARTICLE 7                      
 
Miscellaneous


7.1           Notices. All notices, consents, approvals and other communications
under this Agreement shall be in writing and shall be deemed to have been duly
given or made (a) upon delivery if hand delivered; (b) one (1) business day
after delivery to any nationally recognized overnight courier service for next
business day delivery, fee prepaid; (c) one (1) business day after facsimile
transmission, with transmission verified and a hard copy of the transmission
promptly sent by U. S. Mail; or (d) three (3) days after deposit with the United
States Postal Service as registered or certified mail, postage prepaid, and in
each case addressed to the addresses set forth below, or to such other addresses
as the parties may from time to time designate by notice pursuant to this
paragraph.


Transferor or McClatchy:


_______________________
c/o The McClatchy Company
2100 Q Street

 
4

--------------------------------------------------------------------------------

 



Sacramento, CA 95816
Attention:  Patrick J. Talamantes
Telephone:  916-321-1834
Facsimile:  916-321-1869


With a copy to:


The McClatchy Company
2100 Q Street
Sacramento, CA 95816
Attention:  Karole Morgan-Prager, Esq.
Telephone:  916-321-1828
Facsimile:  916-326-5586


Transferee or the Plan:


________________, LLC
c/o WhiteStar Advisors LLC
902 Clint Moore Road, Suite 220
Boca Raton, Florida 33487
Attention: James E. Bishop
Telephone: (561) 999-9949
Facsimile: (561) 999-9948


7.2           Counterparts. This Agreement may be executed in two or more
counterparts, each of which shall be deemed an original, and all of which shall
constitute a single instrument.


7.3           Amendments. Except as otherwise provided herein, this Agreement
may not be changed, modified, supplemented or terminated, except by an
instrument executed by the party hereto which is or will be affected by the
terms of such change, modification, supplement or termination.


7.4           Waiver. No waiver by any party hereto of any failure or refusal by
any other party hereto to comply with its obligations hereunder shall not be
deemed a waiver of any other or subsequent failure or refusal to so comply. Any
party hereto may waive compliance by any other party, the other with respect to
any of the other’s agreements or obligations set forth herein.


7.5           Brokers. Each of Transferor and McClatchy represents and warrants
to Transferee and the Plan that neither Transferor nor McClatchy has dealt with
any real estate broker, firm, salesperson or other similar person or entity in
connection with the transactions contemplated by this Agreement. Each of
Transferee and the Plan represents and warrants to Transferor and McClatchy that
neither Transferee nor the Plan has dealt with any real estate broker, firm,
salesperson or other similar person or entity in connection with the
transactions contemplated by this Agreement.

 
5

--------------------------------------------------------------------------------

 



7.6           Successors and Assigns. This Agreement shall be binding upon and
inure to the benefit of the parties and their respective successors and
permitted assigns. No party may assign its interest under this Agreement without
the prior written consent of all other parties. Any purported assignment in
violation of this Section 7.6 shall be null and void.


7.7           Partial Invalidity. If any term or provision of this Agreement or
the application thereof to any person or circumstance shall, to any extent, be
invalid or unenforceable, the remainder of this Agreement, or the application of
such term or provision to persons or circumstances other than those as to which
it is held invalid or unenforceable, shall not be affected thereby and each term
and provision of this Agreement shall be valid and enforced to the fullest
extent permitted by law.


7.8           Governing Law. This Agreement has been made pursuant to and shall
be governed by the laws of the State of California.


7.9           Consent to Jurisdiction. THE PARTIES IRREVOCABLY AGREE THAT ALL
ACTIONS OR PROCEEDINGS IN ANY WAY ARISING OUT OF OR RELATED TO THIS AGREEMENT
WILL BE LITIGATED IN COURTS HAVING SITUS IN SACRAMENTO, CALIFORNIA.  EACH PARTY
HEREBY CONSENTS AND SUBMITS TO THE JURISDICTION OF ANY COURT LOCATED WITHIN
SACRAMENTO COUNTY, CALIFORNIA, WAIVES PERSONAL SERVICE OF PROCESS UPON SUCH
PARTY, AND AGREES THAT ALL SUCH SERVICE OF PROCESS MAY BE MADE BY REGISTERED
MAIL DIRECTED TO SUCH PARTY AT THE ADDRESS SET FORTH IN THIS AGREEMENT AND
SERVICE SO MADE WILL BE DEEMED TO BE COMPLETED UPON ACTUAL RECEIPT.


7.10           Conduct of Business. From the date hereof through the Closing
Date, Transferor shall cause the Contributed Property to be maintained in the
ordinary course of business consistent with past practices; provided, however,
that nothing contained in this Section shall be construed as requiring
Transferor to undertake or cause to be undertaken major repair or improvement in
respect of the Contributed Property.




 
 

 
6

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, this Agreement has been duly executed by the parties hereto
as of the day and year first above written.


                                                                 Transferor:




OPERATING ENTITY, a ______________




By:                                                                
_______, __________


Date:                                                                




By:                                                                
_______________, __________
Date:                                                                




McClatchy:


THE MCCLATCHY COMPANY, a Delaware corporation




By:                                                                
_______________, __________
Date:                                                                


By:                                                                
_______________, __________
Date:                                                                







 
7

--------------------------------------------------------------------------------

 

Plan:




THE MCCLATCHY COMPANY RETIREMENT PLAN,
a _________________________




By: __________________________
Name: _____________________
Title: ______________________
Date:                                                                




Transferee:




SINGLE MEMBER LLC,
a Delaware limited liability company




By: WhiteStar Advisors, LLC, as its Non-Member
       Manager


       By: __________________________
       Name: _____________________
       Title: ______________________
       Date:                                                                           



 
8

--------------------------------------------------------------------------------

 

EXHIBIT A


Contributed Property










9